Nationstar Mtge., LLC v Karadimas (2021 NY Slip Op 02897)





Nationstar Mtge., LLC v Karadimas


2021 NY Slip Op 02897


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


149 CA 20-00689

[*1]NATIONSTAR MORTGAGE, LLC, PLAINTIFF-RESPONDENT,
vGEORGE KARADIMAS AND KATHERINE KARADIMAS, DEFENDANTS-APPELLANTS. 


THE LAW OFFICE OF TED A. BARRACO, PITTSFORD (TED A. BARRACO OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
KNUCKLES, KOMOSINSKI & MANFRO, LLP, FISHKILL (KATHERINE BONNET OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Livingston County (Robert B. Wiggins, A.J.), dated September 13, 2019. The order denied defendants' motion to, inter alia, vacate a default judgment of foreclosure and sale. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 28, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court